Citation Nr: 0027857	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-10 734	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to compensation for the residuals of surgery to 
the right little finger (5th metacarpal) under the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1969 and from November 1969 to May 1971.

This appeal arises from an October 1995 rating action of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).  In that decision, the RO denied 
entitlement to compensation for residuals of surgery to his 
right little finger (5th metacarpal) under the provisions of 
38 U.S.C.A. § 1151.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1999).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board of Veterans' Appeals (Board).  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269; see also Tobler 
v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 
425 (1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9, prior to determining that a claim is not 
well grounded.  See Morton v. West, No. 96-1517 (U. S. Vet. 
App. July 14, 1999)  The Board is not bound by an 
administrative issuance that is in 

conflict with binding judicial decisions, and the Court's 
holdings on the issue of the VA's duty to assist in 
connection with the well grounded claim determination are 
quite clear.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); 38 C.F.R. § 19.5.  The Board has determined, 
therefore, that, in the absence of a well grounded claim, the 
VA has no duty to assist the veteran in developing his case.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran incurred additional disability as a result of 
treatment at a VA facility.  


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for the residuals of surgery 
to the right little finger (5th metacarpal) due to treatment 
at a VA facility is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well grounded claim; 
that is, one which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, the Board 
finds that the veteran's claim for compensation for the 
residuals of surgery to the right little finger (5th 
metacarpal) under the provisions of 38 U.S.C.A. § 1151 is not 
well grounded.


When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115, S.Ct. 552 
(1994).  See also 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).


The relevant evidence of record shows that the veteran 
presented to the emergency room of a VA facility on December 
5, 1993 with a fracture of the right 5th metacarpal and a 
laceration of the dorsum of the right hand after being 
involved in a fight with his son-in-law.  Prior to any 
treatment, the veteran signed a VA Form 522 allowing VA to 
treat him.  He was taken to the operating room where an 
irrigation and debridement were performed.  Following 
irrigation of the wound, he underwent percutaneous pinning of 
the right 5th metacarpal.  Once the fracture was felt to be 
reduced in the proper position, a percutaneous screw was 
driven across the distal fragment of the metatarsal into the 
fourth metacarpal shaft.  An x-ray indicated that the 
reduction was adequate.  He did well on the floor following 
the surgery and was discharged 48 hours later.  

On December 27, 1993, the veteran complained of pain and 
swelling in his right hand, which was in a cast.  At a 
December 28, 1993 orthopedic consultation, he was noted to be 
doing well.  X-rays showed good position, and a physical 
examination demonstrated a splint and good shape of the 
fourth and fifth digits.  On March 17, 1994, he reported that 
he had had treatment for a hand fracture in 1993 and that he 
now had begun (four to five days prior to the treatment 
session) to experience numbness, swelling, and tingling.  The 
impression was residual numbness in the right ring finger.  

A review of the objective evidence of record does not show 
that the residual numbness of the veteran's right ring finger 
was incurred as a result of VA treatment.  The veteran has 
presented no objective opinion that he has an "additional 
disability" resulting from VA treatment.  See 38 C.F.R. 
§ 3.358(c)(1) and (2) (1999).  While the veteran has asserted 
that the numbness of his right ring finger is an additional 
disability that resulted from the VA treatment, he is not 
competent, as a layperson, to render an opinion concerning 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As a consequence, the veteran has not 
presented evidence of a well grounded claim for compensation 
under 38 U.S.C.A. § 1151 for the residuals of surgery to the 
right little finger (5th metacarpal).


ORDER

A well grounded claim not having been submitted, compensation 
under 38 U.S.C.A. § 1151 for the residuals of surgery to the 
right little finger (5th metacarpal) as the result of VA 
treatment is denied.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

